[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 25, 2009
                             No. 08-15892                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 08-00048-CV-2

ALFRED WAYNE LEE,

                                                           Plaintiff-Appellant,

                                  versus

WARDEN D. HUDSON, in his individual
and official capacity,
OTHER UNNAMED FEDERAL CORRECTIONAL OFFICERS,
FEDERAL BUREAU OF PRISONS,
UNITED STATES DEPARTMENT OF JUSTICE,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (June 25, 2009)

Before CARNES, WILSON and FAY, Circuit Judges.
PER CURIAM:

       Alfred Wayne Lee, a federal prisoner proceeding pro se, appeals from the

district court’s dismissal of his pro se civil rights action, brought pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971). For the reasons set forth below, we

affirm in part and vacate and remand in part.

                                                I.

       Proceeding in forma pauperis (“IFP”), Lee filed this pro se civil rights

action, pursuant to Bivens,1 against D. Hudson, Associate Warden at Federal

Correctional Institution in Jesup, Georgia, “other unnamed federal correctional

officers,” the Federal Bureau of Prisons (“BOP”), and the United States

Department of Justice (“DOJ”). He alleged that on March 14, 2008, Hudson, as

part of what was supposedly a routine inspection, entered Lee’s prison cell in his

absence and removed several of his legal materials. As a result, Lee asserted that

he was denied the right of access to the courts because Hudson removed all of the

legal materials that Lee had compiled for an unrelated appellate brief that was due

nine days later in this Court — in Case No. 08-10324. In addition to his



       1
          Although Lee cited 42 U.S.C. § 1983, his complaint is properly construed as one brought
pursuant to Bivens, as he sued only federal, not state, actors. See Hartman v. Moore, 547 U.S. 250,
254 n.2, 126 S. Ct. 1695, 1700 n.2, 164 L. Ed. 2d 441 (2006).

                                                2
access-to-courts claim, Lee alleged that Hudson’s seizure and confiscation of his

legal materials violated his Fourth Amendment and due process rights. With

respect to his due process claim, Lee emphasized that he was never notified about

the confiscation, in violation of the BOP’s policy statements and legal directives.

Lee also alleged that, before the March 14 incident, unnamed prison officials had

delayed his outgoing mail, including his legal correspondence, in violation of

federal criminal law.

      Because Lee was proceeding IFP, a magistrate judge screened his complaint,

pursuant to 28 U.S.C. § 1915A. In recommending that the district court dismiss

Lee’s complaint for failure to state a claim, the magistrate first concluded that Lee

failed to state an access-to-courts claim against Hudson because he had not shown

any actual injury. The magistrate also found that Lee made no factual allegations

against the remaining defendants and, therefore, his complaint failed to set forth a

short and plain statement, as required under Fed.R.Civ.P. 8(a). Significantly, the

magistrate did not address the remainder of Lee’s allegations, including his due

process claim. Overruling Lee’s objections and supplemental objections, the

district court adopted the magistrate’s report and dismissed Lee’s complaint. Lee

subsequently filed a motion for reconsideration, which the district court summarily

denied. This appeal followed.



                                           3
                                          II.

      Under the Prison Litigation Reform Act, “the district court shall review,

before docketing, if feasible or, in any event, as soon as practicable after docketing,

a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a).

“On review, the court shall identify cognizable claims or dismiss the complaint, or

any portion of the complaint, if the complaint . . . fails to state a claim upon which

relief may be granted . . . .” Id. § 1915A(b)(1). Similarly, the district court must

dismiss any complaint filed by an individual proceeding IFP if it fails to state a

claim. Id. § 1915(e)(2)(B)(ii).

      Applying the same standards used in the context of Fed.R.Civ.P. 12(b)(6),

we review such dismissals de novo, viewing the allegations in the complaint as

true. See Leal v. Georgia Dep’t of Corrs., 254 F.3d 1276, 1278-79 (11th Cir.

2001) (addressing dismissals under § 1915A(b)); Mitchell v. Farcass, 112 F.3d
1483, 1490 (11th Cir. 1997) (addressing dismissals under § 1915(e)(2)(B)(ii)). In

this respect, we liberally construe Lee’s pro se complaint. Douglas v. Yates, 535
F.3d 1316, 1320 (11th Cir. 2008).

                                          III.

      We first conclude that Lee failed to state an access-to-courts-claim because



                                           4
he did not show any actual injury. See Barbour v. Haley, 471 F.3d 1222, 1225

(11th Cir. 2006). Although he asserts that Hudson confiscated all of the legal

materials that he had compiled in preparation for an unrelated appellate brief due in

this Court, a review of that appeal reveals that Lee filed his brief without incident.

See Bass v. Singletary, 143 F.3d 1442, 1446 (11th Cir. 1998).

      We next conclude that Lee failed to state a Fourth Amendment claim, as the

Supreme Court has held that “[p]risoners have no Fourth Amendment rights

against searches of their prison cells . . . .” Padgett v. Donald, 401 F.3d 1271, 1278

(11th Cir. 2005) (citing Hudson v. Palmer, 468 U.S. 517, 525-26, 104 S. Ct. 3194,

3200, 82 L. Ed. 2d 393 (1984)). We similarly conclude that dismissal was proper

with respect to Lee’s claims against the DOJ and BOP. See F.D.I.C. v. Meyer, 510
U.S. 471, 484-86, 114 S. Ct. 996, 1005-06, 127 L. Ed. 2d 308 (1994) (holding that

Bivens does not provide a cause of action against federal agencies). Lee’s

allegation that unnamed prison officials violated federal criminal statutes by

delaying his outgoing legal mail also does not state a claim under Bivens.

      Although dismissal was proper with respect to the above claims, we vacate

and remand Lee’s due process claim because the district court failed to address it,

and it is not readily apparent from the complaint why this claim is due to be

dismissed as a matter of law. See Simmons v. Wainwright, 462 F.2d 1340, 1342



                                           5
(5th Cir. 1972) (“Because of the district court’s failure to enter findings and

conclusions with respect to all of the appellant’s claims under 42 U.S.C. § 1983,

we are compelled to vacate the judgment below, and remand the cause.”).2

Accordingly, we vacate and remand Lee’s due process claim for further

proceedings, but we affirm the district court’s dismissal of his other claims.

       AFFIRMED IN PART; VACATED AND REMANDED IN PART.




       2
         We adopted as binding precedent all decisions of the former Fifth Circuit announced prior
to October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                                6